Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 1 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 2 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 3 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 4 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 5 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 6 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 7 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 8 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 9 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 10 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 11 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page Received
                                                               12 of 21and E-Filed for Record
                                                                                3/27/2019 9:04 AM
                                                                         Melisa Miller, District Clerk
                                                                        Montgomery County, Texas
                                                                       Deputy Clerk, Deven Maropis
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 13 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 14 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 15 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 16 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page Received
                                                               17 of 21and E-Filed for Record
                                                                                 3/27/2019 9:09 AM
                                                                          Melisa Miller, District Clerk
                                                                         Montgomery County, Texas
                                                                        Deputy Clerk, Patricia Morrill
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 18 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 19 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 20 of 21
Case 4:19-cv-01306 Document 1-2 Filed on 04/10/19 in TXSD Page 21 of 21
